DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendment filed 12/30/2020 has been entered.
	The 35 USC 112(a) rejection of claims 14 and 18 is withdrawn in light of the amendment.  
	The 35 USC 112(b) rejections of claims 13 and 17 are withdrawn in light of the amendments.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19, and those depending therefrom including claim 20, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
	Regarding claim 19, the claimed “the sealing layer and the wiping cloth are identical in size and dimension” is considered new matter.  Applicant fails to discuss not only fails to disclose the terms “identical” or “same,” but fails to discuss “size” and “dimension” at all, particularly in relation to the sealing layer and the wiping cloth.  Applicant does show a 2-dimensional “schematic” diagram in Figures 3-5, but this would not be definitive in showing the dimensions of the claimed elements are identical in more than one dimension.  Furthermore, schematics are used to show the basic details and not necessarily indicative of the exactness that would be required of “identical in size and dimension.”  Therefore, this is considered new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14, 18 and 19, and those depending therefrom including claim 20, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 14 and 18, the claimed “in response to the thickness of the common sponge being between 2-3 mm, at least one layer of the sealing film is provided” is indefinite.  This is a conditional statement, saying that one sealing film is provided for a thickness of between 2-3 mm, but it’s unclear (1) whether or not the condition of a thickness of 2-3 mm must be met; and (2) what if it is not.  In other words, were the prior art to disclose a common sponge being greater 
Regarding claim 19, the claimed “are identical in size and dimension” is indefinite.  The term “size” refers to a physical magnitude and in cases such as this often take the form of length, width, and/or thickness.  Dimension is typically defined as a measure in one direction and therefore seems duplicative of size rather than an addition to.  Applicant has not clearly stated which dimension or dimensions this pertains to, or whether this pertains to multiple dimensions.  In other words, it’s unclear whether applicant is claiming that the structures are identical in the length dimension, the width dimension, the thickness dimension, one of these dimensions, a combination of these dimensions, or all of these dimensions.  While applicant has not discussed the dimensions and/or sizes (see rejection under 35 USC 112(a) above), especially in two directions, then for the purpose of examination the examiner will consider this to be “are identical in [a] dimension.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10, 12, 13, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffman (US-7,320,149) in view of Wosewick (US-2004/0031113).
	Regarding claim 1 (Previously Presented), Huffman (US-7,320,149) discloses a duster cloth (removable duster cloth 42) for a cleaning robot (robotic extraction cleaner 10), the duster cloth further comprising a detachable connection part (dusting pad 40) close to and detachable from a base of the robot (10) (“[t]he dusting pad 40 is preferably hinged to a bottom surface of the base 14, however other commonly known fastening methods such as detents, latches, screws, snaps or hook and loop fasteners can also be used to secure the dusting pad 40 to the base 14”) [Huffman; col. 3, lines 63-67], but fails to disclose [a] sealing layer located between the wiping cloth and the detachable connection part, and wherein the sealing layer is elastic.
	However, Wosewick teaches a sealing layer (36) between a wiping cloth (40) and a connection part (34) (Fig. 3), and wherein the sealing layer is elastic (i.e. capable of recovering size and shape after deformation) (“compressible material 36 such as a foam rubber”) [Wosewick; paragraph 0032].  Since the sealing layer of Wosewick is pertinent to wiping cloths for robotic vacuum cleaners, it therefore would have been obvious to one of ordinary skill in the art to provide a sealing/backing layer 36 between the cloth and detachable connection part of Huffman as taught by Wosewick in order to better conform the dusting cloth to the surface being cleaned [Wosewick; paragraph 0019].  
Regarding claim 3 (Previously Presented), Huffman in view of Wosewick teaches a duster cloth for a cleaning robot of claim 1, and further teaches wherein said elastic the sealing layer (36 of Wosewick) is made of an integral skin sponge (the layer 36 of Wosewick is a “foam rubber,” which is known in the art as an integral skin sponge) with an integral skin on a surface thereof a sponge made by an integral skin foaming processing (i.e. one piece foam rubber sponge), and wherein the sponge made by the integral skin foaming processing has a skin with a first density and a core with a second density, and the first density is larger than the second density (definition 
	Regarding claim 4 (Previously Presented), Huffman in view of Wosewick teaches a duster cloth for a cleaning robot of claim 1, and further teaches wherein said elastic the sealing layer comprises a common sponge (compressible material 36) (applicant states that an integral skin sponge is a specific type of sponge, but has not defined “common sponge” to exclude an integral skin, or foam rubber, sponge) and one layer of sealing film (outer skin of Wosewick’s “foam rubber” material 36) provided on at least one of an upper side and a lower side of the common sponge (foam rubber layer 36 of Wosewick) (Fig. 3 of Wosewick), as combined with Huffman.
	Regarding claim 5 (Previously Presented), Huffman discloses a duster cloth for a cleaning robot of claim 1, wherein said detachable connection part is a hooked-loop connection member (“[t]he dusting pad 40 is preferably hinged to a bottom surface of the base 14, however other commonly known fastening methods such as detents, latches, screws, snaps or hook and loop fasteners can also be used to secure the dusting pad 40 to the base 14”) [Huffman; col. 3, lines 63-67].
	Regarding claim 6 (Previously Presented), Huffman discloses a cleaning robot (10) comprising a walking unit (wheel 30) (applicant shows that a driving belt 16 acting between the floor surface 16 to be cleaned and the robot in Figure 2 and states this is a type of “walking unit,” so therefore walking unit is considered broadly as any object fixed to the robot to enable it to move more easily over the round), a vacuumizing unit (56) and a negative pressure space (64), wherein the vacuumizing unit (56) comprises a fan motor (56) and fan blades (58) (Fig. 4); and the negative pressure space (64) is formed to be surrounded by a base (14) of the robot (10) (Fig. 4), a surface to be cleaned and a duster cloth (removable duster cloth 42) for a cleaning robot (robotic extraction cleaner 10), the duster cloth further comprising a detachable connection part (dusting pad 40) close to and detachable from a base of the robot (10) (“[t]he dusting pad 40 is preferably hinged to a bottom surface of the base 14, however other commonly known fastening methods 
	However, Wosewick teaches a sealing layer (36) between a wiping cloth (40) and a connection part (34) (Fig. 3), and wherein the sealing layer is elastic (i.e. capable of recovering size and shape after deformation) (“compressible material 36 such as a foam rubber”) [Wosewick; paragraph 0032].  Since the sealing layer of Wosewick is pertinent to wiping cloths for robotic vacuum cleaners, it therefore would have been obvious to one of ordinary skill in the art to provide a sealing/backing layer 36 between the cloth and detachable connection part of Huffman as taught by Wosewick in order to better conform the dusting cloth to the surface being cleaned [Wosewick; paragraph 0019].  
Regarding claim 8 (Previously Presented), Huffman in view of Wosewick teaches the cleaning robot of claim 6, and further teaches wherein said elastic the sealing layer (36 of Wosewick) is made of an integral skin sponge (the layer 36 of Wosewick is a “foam rubber,” which is known in the art as an integral skin sponge) with an integral skin on a surface thereof a sponge made by an integral skin foaming processing (i.e. one piece foam rubber sponge), and wherein the sponge made by the integral skin foaming processing has a skin with a first density and a core with a second density, and the first density is larger than the second density (definition of a “foam rubber” sponge) (“a compressible material 36 such as a foam rubber provided on a bottom side of the plate 34”) [Wosewick; paragraph 0032].
	Regarding claim 9 (Previously Presented), Huffman in view of Wosewick teaches the cleaning robot of claim 6, and further teaches wherein said elastic the sealing layer comprises a common sponge (compressible material 36) (applicant states that an integral skin sponge is a specific type of sponge, but has not defined “common sponge” to exclude an integral skin, or foam rubber, sponge) and one layer of sealing film (outer skin of Wosewick’s “foam rubber” material 
	Regarding claim 10 (Previously Presented), Huffman discloses the cleaning robot of claim 6, wherein said detachable connection part is a hooked-loop connection member (“[t]he dusting pad 40 is preferably hinged to a bottom surface of the base 14, however other commonly known fastening methods such as detents, latches, screws, snaps or hook and loop fasteners can also be used to secure the dusting pad 40 to the base 14”) [Huffman; col. 3, lines 63-67].
	Regarding claim 12 (Previously Presented), Huffman in view of Wosewick teaches a duster cloth for a cleaning robot of claim 3, and further teach wherein the duster cloth (of Huffman in view of Wosewick) further comprises one layer of sealing film (skin of Wosewick’s foam rubber member 36) provided on at least one of an upper side and a lower side of the sealing layer (core of Wosewick’s member 36) (Wosewick; Fig. 3).
	Regarding claim 13 (Currently Amended), Huffman in view of Wosewick teaches a duster cloth for a cleaning robot of claim 4, and further teaches wherein the sealing film (integral skin surrounding foam rubber member 36 of Wosewick) is provided on a lower side of the common sponge (core of the rubber member 36 of Wosewick) according to a thickness of the common sponge (core of the rubber member 36 of Wosewick).
	Regarding claim 16 (Previously Presented), Huffman in view of Wosewick teaches the cleaning robot of claim 8, and further teach wherein the duster cloth (of Huffman in view of Wosewick) further comprises one layer of sealing film (skin of Wosewick’s foam rubber member 36) provided on at least one of an upper side and a lower side of the sealing layer (core of Wosewick’s member 36) (Wosewick; Fig. 3).
	Regarding claim 17 (Currently Amended), Huffman in view of Wosewick teaches the cleaning robot of claim 9, and further teaches wherein the sealing film (integral skin surrounding foam rubber member 36 of Wosewick) is provided on a lower side of the common sponge according to a thickness of the common sponge (core of the rubber member 36 of Wosewick).
Regarding claim 19 (New), Huffman (US-7,320,149) discloses a cleaning robot (10) comprising a walking unit (drive wheels 30), a vacuumizing unit (suction motor 56) and a negative pressure space (at suction aperture 36), wherein the vacuumizing unit (suction motor 56) comprises a fan motor (suction motor 56) and fan blades (“suction fan 58”); and the negative pressure space (underneath aperture 36) is formed to be surrounded by a base (base 14) of the robot (10) (Figs. 2 and 3), a surface (floor) to be cleaned and a duster cloth (dusting cloth 42), the duster cloth (dusting cloth 42) comprising a layer of wiping cloth (cloth 42) in contact with a surface to be cleaned (floor), the duster cloth (cloth 42) further comprising a detachable connection part (dusting pad 40) (Figs. 7, 8) close to and detachable from a base (14) of the robot (10) (Figs. 2 and 7), wherein the detachable connection part (40) and the wiping cloth (42) are identical in a dimension (lateral dimension) (Figs. 7 and 8).  Huffman fails to disclose a sealing layer located between the wiping cloth and the detachable connection part, and wherein the sealing layer is elastic.
	However, Wosewick teaches a sealing layer (36) between a wiping cloth (40) and a connection part (34) (Fig. 3), and wherein the sealing layer is elastic (i.e. capable of recovering size and shape after deformation) (“compressible material 36 such as a foam rubber”) [Wosewick; paragraph 0032] wherein the sealing layer (36) and the detachable connection part (34) are identical in a dimension (“material 36 is preferably sized and dimensioned to cover the plate 34”) [Wosewick; paragraph 0032].  Since the sealing layer of Wosewick is pertinent to wiping cloths for robotic vacuum cleaners, it therefore would have been obvious to one of ordinary skill in the art to provide a sealing/backing layer 36 between the cloth and detachable connection part of Huffman as taught by Wosewick in order to better conform the dusting cloth to the surface being cleaned [Wosewick; paragraph 0019].  
	Regarding claim 20 (New), Huffman as modified discloses a duster cloth for a cleaning robot of claim 1, wherein when the duster cloth (42 of Huffman) is applied (i.e. attached) to the cleaning robot (10 of Huffman), the duster cloth (42 of Huffman), a base (14) of the robot (10) and .

Claims 2, 7, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffman (US-7,320,149) in view of Wosewick (US-2004/0031113) and further in view of Nozari (US-2009/0276971).
	Regarding claim 2 (Previously Presented), Huffman in view of Wosewick teaches a duster cloth for a cleaning robot of claim 1, but fails to disclose wherein said elastic the sealing layer is made of a foamed EPDM material.
However, Nozari (US-2009/0276971) teaches that EPDM is a type of sponge known in the art. Since Wosewick teaches that the compressible material 36 is a foam rubber [Wosewick; paragraph 0032], and Nozari teaches that EPDM are suitable alternatives to compressible materials such as foam rubber [Nozari; paragraph 0013], it therefore would have been obvious to one of ordinary skill in the art at the time of invention to have modified the foamed compressible material of Wosewick, as combined with Huffman, with a foamed EPDM as taught by Nozari as EPDM is known in the art to have a greater resistance to wear and ageing, which would be desirable in a cleaning cloth that’s in regular use.  
	Regarding claim 7 (Previously Presented), Huffman in view of Wosewick teaches the cleaning robot of claim 1, but fails to disclose wherein said elastic the sealing layer is made of a foamed EPDM material.
However, Nozari (US-2009/0276971) teaches that EPDM is a type of sponge known in the art. Since Wosewick teaches that the compressible material 36 is a foam rubber [Wosewick; paragraph 0032], and Nozari teaches that EPDM are suitable alternatives to compressible materials such as foam rubber [Nozari; paragraph 0013], it therefore would have been obvious to one of ordinary skill in the art at the time of invention to have modified the foamed compressible material of Wosewick, as combined with Huffman, with a foamed EPDM as taught 
	Regarding claim 11 (Previously Presented), Huffman in view of Wosewick teaches a duster cloth for a cleaning robot of claim 2, and further teach wherein the duster cloth (of Huffman in view of Wosewick) further comprises one layer of sealing film (skin of Wosewick’s foam rubber member 36) provided on at least one of an upper side and a lower side of the sealing layer (core of Wosewick’s member 36) (Wosewick; Fig. 3).
	Regarding claim 15 (Previously Presented), Huffman in view of Wosewick teaches the cleaning robot of claim 7, and further teach wherein the duster cloth (of Huffman in view of Wosewick) further comprises one layer of sealing film (skin of Wosewick’s foam rubber member 36) provided on at least one of an upper side and a lower side of the sealing layer (core of Wosewick’s member 36) (Wosewick; Fig. 3).

Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffman (US-7,320,149) in view of Wosewick (US-2004/0031113) and further in view of Leymonerie (US-2010/0147329).
	Regarding claim 14 (Currently Amended), Huffman in view of Wosewick teaches a duster cloth for a cleaning robot of claim 13, and further teaches wherein at least one layer of the sealing film is provided (the “foam rubber” material 36 of Wosewick is covered by a skin, and therefore contains at least one layer on the upper and lower portions of the material 36), but fail to disclose the thickness of the common sponge is between 2-3 mm.
	However, Leymonerie (US-2010/0147329) teaches a common sponge (thin foam) having a thickness of 3 mm [Leymonerie; paragraph 0022].  Since Wosewick teaches that the sponge/foam is used for conformance to the surface [Wosewick; paragraph 0019], it therefore would have been obvious to one of ordinary skill in the art to use a thickness that was suitable for 
	Regarding claim 18 (Currently Amended), Huffman in view of Wosewick teach the cleaning robot of claim 17, further teaches wherein at least one layer of the sealing film is provided (the “foam rubber” material 36 of Wosewick is covered by a skin, and therefore contains at least one layer on the upper and lower portions of the material 36), but fail to disclose the thickness of the common sponge is between 2-3 mm.
	However, Leymonerie (US-2010/0147329) teaches a common sponge (thin foam) having a thickness of 3 mm [Leymonerie; paragraph 0022].  Since Wosewick teaches that the sponge/foam is used for conformance to the surface [Wosewick; paragraph 0019], it therefore would have been obvious to one of ordinary skill in the art to use a thickness that was suitable for conformance to a floor, such as that taught by Leymonerie [Leymonerie; paragraph 0022] for conforming with the surface to be wiped.  

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
	Applicant argues on pages 6 and 7 of the Remarks that the foam rubber compressible material 36 of Wosewick does not necessarily provide the function of “sealing.”  In response, specific materials used to make seals such as rubber would be considered a type of “sealing material.”  In other words, if a the structural definition of “sealing layer” is defined in terms of material, then if the prior art discloses the same material it therefore meets the claimed structural limitations of “sealing layer.”  
	In reviewing applicant’s specification, applicant does not define the sealing layer in terms of effectiveness.  It is moot whether Wosewick’s material is less effective at sealing than that of 
	Applicant defines the sealing layer in terms of being “a sponge made by an integral skin foaming processing.”  Applicant discloses that the “integral skin sponge” is a sponge-by-process of foam molding (i.e. product-by-process).   MPEP 2113.III states: 

"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Office personnel should note that reliance on the alternative grounds of 35 U.S.C. 102 or 35 U.S.C. 103 does not eliminate the need to explain both the anticipation and obviousness aspects of the rejections.
	
Therefore, if the prior art discloses a product which appears to be either identical or only slightly different than that of the claimed product-by-process, then the prior art is considered to disclose that structure.  In this case, applicant has stated: 
“[t]he integral skin sponge is different from the general sponge, in which the skin and the core of the integral skin sponge are formed at one time during foam molding owing to the foaming composition” [Application publication; paragraph 0024];

“the foam rubber is a sponge made of rubber that has been manufactured with a foaming agent to create an air-filled matrix structure” [Arguments 05/20/2020; page 6, final paragraph].

	Applicant then proceeds to claim ““a sponge made by an integral skin foaming processing, and wherein the sponge made by the integral skin foaming processing has a skin with a first density and a core with a second density, and the first density is larger than the second density.” [Claims 05/20/2020; Claim 3] which appears to either be the same product as foam rubber or only slightly different.  
	As evidenced by Moran (US-1,877,527), “I have found that by curing sponge rubber directly in contact with metal plates or molds that gas does not accumulate between the rubber and the plate, but on account of the relatively greater temperature of the plate, or for some other reason, the gas is driven back into the body of the rubber, so that a denser and tougher skin may be produced during the vulcanization of sponge rubber by employing uncovered plates or molds in the vulcanizing or curing thereof” [Moran; page 1, lines 67-77], where foam/sponge are considered equivalents, applicant’s “integral skin sponge” would be considered either the same as “foam rubber” or only slightly different.  
Furthermore, since “Since Steinmetz (US-2,290,216) represents one of ordinary skill in the cleaning art [page 1, col. 2, lines 4-8] and states that “a strip of sponge rubber 10 of substantially rectangular form, provided at its under-surface with an integral rubber skin 11, this skin being the common surface formation of a strip of sponge rubber” [page 1, col. 2, lines 4-8], 
Therefore the office has met the burden in showing how applicant’s “integral skin sponge” and the prior art’s “foam rubber” are both the same or only slightly different materials.  Thus, the prior art of Wosewick showing a “sealing layer” material would meet the claimed “sealing layer.”  For these reasons, the argument is not persuasive.  
 	Applicant argues on page 7 of the Remarks that Wosewick does not require a sealing function and therefore would not have been obvious to make the compressible material 36 a seal against air.  In response, applicant has not defined the sealing layer in this specific degree of function within the claims and therefore the argument is not persuasive.  
As argued above, Wosewick does disclose a sealing layer material and thus meets the basic and broad definition of being a sealing layer, regardless of whether or not it seals to the degree to which applicant argues.  In other words, applicant is not claiming the degree of air-tightness, but rather that the sealing layer has a degree to which it prevents air-flow.  For example, when a seal becomes less effective with use, it still continues to be a seal.  Since the prior art discloses a material that provides a degree of sealing against air due to its material, then the prior art is considered to meet the broad definition of the claimed structure.  Therefore the argument is not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723